Citation Nr: 0901077	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-23 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the request for waiver of recovery of overpayment of 
nonservice-connected disability pension benefits in the 
original calculated amount of $28,761.46, was timely.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The veteran had active military service from April 1974 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 decision by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Debt Management Center in Fort 
Snelling, Minnesota, that denied entitlement to waiver of 
recovery of an overpayment of pension benefits in the 
original calculated amount of $28,761.46.  The basis for the 
denial was that the application for waiver was not timely 
filed.   

This case was certified for appeal by the VA Regional Office 
(RO) in Waco, Texas.     

In October 2008, the veteran testified at a Travel Board 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing is associated with the 
claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As will be discussed below, the Board finds that the 
veteran's request for a waiver was timely.  Therefore, the 
underlying issue of entitlement to a waiver is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Effective October 1, 1998, the veteran was entitled to VA 
nonservice-connected disability pension benefits.  

2.  In approximately June 2003, VA was informed that the 
veteran had been incarcerated at a state penal institution 
since June [redacted], 2000, due to the conviction of a felony or 
misdemeanor; thereafter, the RO proposed that the veteran's 
nonservice-connected disability pension benefits be 
terminated.    

3.  In a letter from the RO to the veteran, dated on 
September 13, 2003, and sent to a street address on [redacted] 
Street, the RO informed the veteran that his disability 
pension benefits had been terminated, effective from August 
15, 2000, the 61st day of his imprisonment, thereby creating 
a $28,761.46 overpayment of benefits.   

4.  On September 16, 2003, the RO received VA and Social 
Security Administration (SSA) Prisoner Computer Match forms 
in which it was indicated that the veteran was incarcerated 
at the Tarrant County Jail on June [redacted], 2000, and incarcerated 
at the Sayles Substance Abuse prison on January [redacted], 2001; the 
forms included the addresses of the aforementioned penal 
institutions; no date of actual release was noted for either 
institution.     

5.  The veteran was released from incarceration on January 
[redacted], 2005.  

6.  On January 14, 2005, the RO received the veteran's 
request for waiver of recovery of the overpayment.  

7.  Resolving all reasonable doubt in the veteran's favor, 
there was a delay in the veteran's receipt of the 
notification of indebtedness due to circumstances beyond the 
veteran's control; notice of the overpayment was not sent to 
the veteran's current address at a state correctional 
facility, and he did not actually receive notice of the 
overpayment until after the end of his incarceration in 
January 2005.   


CONCLUSION OF LAW

The request for waiver of recovery of overpayment of VA 
nonservice-connected disability pension benefits in the 
original calculated amount of $28,761.46, was timely filed.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (b)(2) 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act of 
2000

During the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  However, the VCAA notification procedures 
do not apply in waiver cases.  Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) (holding that the duties specified in 
the VCAA are not applicable to requests for a waiver of 
overpayment).  Chapter 53 of Title 38, United States Code 
(which governs waiver requests) contains its own notice 
provisions.  All evidence needed for an equitable 
determination in the instant appeal has been obtained; the 
veteran is not prejudiced by the determination below.


II.  Factual Background

In December 1998, the veteran submitted VA Form 21-527, 
Income-Net Worth and Employment Statement, and requested 
entitlement to nonservice-connected disability pension 
benefits.  In the form, he listed a street address on [redacted]
[redacted] as his current address.  

By a May 1999 rating decision, the RO granted the veteran's 
claim for entitlement to nonservice-connected disability 
pension benefits.  In a notice letter, dated in June 1999 and 
sent to the veteran's street address on [redacted], the RO 
informed the veteran that his claim for disability pension 
had been approved, effective from October 1, 1998.   

In June 2003, the RO sent a letter to the veteran at a street 
address on [redacted] Street.   In the letter, the RO stated that 
they had received information from the Tarrant County Jail 
which showed that he had been imprisoned for more than 60 
days following conviction of a felony or misdemeanor.  The RO 
indicated that the law required termination of pension 
payments effective the 61st day of imprisonment.  According 
to the RO, because a computer match between VA and local and 
state prisons showed that the veteran had been incarcerated 
since June [redacted], 2000, they proposed to stop the veteran's 
benefit payments effective August 15, 2000, the 61st day of 
his imprisonment.  The RO informed the veteran that the 
termination of his pension payments would result in an 
overpayment of benefits that had been previously paid to him.  
He was further informed that the RO would continue his 
payments at the present rate for the next 60 days in order to 
allow him to present evidence as to why the proposed action 
should not be taken.  The veteran did not respond, and the 
letter was not returned as undelivered.        

In a letter from the RO to the veteran, dated on September 2, 
2003, and sent to the street address on [redacted] Street, the RO 
informed the veteran that due to his incarceration, they were 
terminating his payments as proposed in the June 2003 letter.  
According to the RO, because they had not heard from the 
veteran regarding his release from prison, they were 
terminating his pension effective August 15, 2000, the 61st 
day of his confinement.  The RO also informed the veteran 
that the aforementioned termination had resulted in an 
overpayment of benefits previously paid to him and that he 
would be notified of the exact amount of the overpayment and 
given repayment information.   

In a letter from the RO to the veteran, dated on September 
13, 2003, and sent to the street address on [redacted] Street, the 
RO notified the veteran that his disability pension benefits 
had changed, thereby resulting in an overpayment of 
$28,761.46.  The RO noted that the veteran had a right to 
dispute the debt and the right to request waiver.  
Information regarding those options was in the enclosed 
document entitled "Notice of Rights and Obligations."  The 
letter was not returned as undelivered.      

On September 16, 2003, the RO received VA and SSA Prisoner 
Computer Match forms.  In the forms, it was indicated that 
the veteran was incarcerated at the Tarrant County Jail on 
June [redacted], 2000.  It was also reported that the veteran was 
incarcerated at the Walker Sayles Substance Abuse prison on 
January [redacted], 2001.  The addresses of the aforementioned penal 
institutions were provided.  No date of actual release was 
noted for either institution.     

A copy of a Certificate of Parole shows that the veteran was 
released from incarceration on January [redacted], 2005.   

In correspondence from the veteran, received on January 14, 
2005, the veteran requested waiver of his debt in the amount 
of $28,761.46.  He provided the [redacted] Street address as his 
address.     

In a VA Memorandum, dated in November 2005, the Chief of 
Operations at the Debt Management Center certified that the 
first demand letter, which contained the Notice of Rights, 
was sent on September 13, 2003 to the veteran's street 
address on [redacted] Street.  The letter was not returned due to an 
incorrect address.  However, in an attached printout of the 
screen from the Centralized Accounts Receivable Online System 
(CAROLS), it was noted that the veteran's first demand letter 
was sent to the veteran's "payee address" which was listed 
as the street address on [redacted].   

In the February 2005 decision by the Committee on Waivers and 
Compromises of the Department of VA Debt Management Center, 
the Committee denied the veteran's claim for waiver of 
recovery of an overpayment of nonservice-connected pension 
benefits in the original calculated amount of $28,761.46, on 
the basis that the veteran did not file a timely waiver 
request.  The Committee noted that the veteran's request for 
waiver of overpayment of the indebtedness was received on 
January 14, 2005.  

In the October 2008 Travel Board hearing, the veteran 
testified that he did not know that he was not entitled to 
his full benefits while he was in prison.  He stated that 
when he was initially incarcerated, he granted power of 
attorney to his aunt who lived at the street address on [redacted]
Street.  However, he indicated that he also granted power of 
attorney to his girlfriend at the time who lived at the 
street address on [redacted].  The veteran reported that 
prior to his incarceration, he had lived at the house on [redacted] 
[redacted] with his girlfriend and he was trying to buy the 
house.  According to the veteran, because he wanted to insure 
that he would have a house to live in after his release, his 
girlfriend continued to live at the house on [redacted] 
while he was incarcerated, and she had access to his funds in 
order to pay the rent and other bills associated with the 
upkeep of the house, such as electricity and gas bills.  He 
stated that all remaining mail was sent to his aunt's house 
on [redacted] Street.  According to the veteran, his monthly VA 
disability pension payments were directly deposited into his 
bank account.  However, the veteran indicated that while he 
was incarcerated, his girlfriend did not use his funds to 
maintain the house on [redacted]; rather, she apparently 
cashed his checks for her own purposes, and when he was 
released from prison, his girlfriend was gone and he could 
not return to the house on [redacted].  The veteran noted 
that he temporarily lived with his uncle.  He further 
testified that while he was incarcerated, none of his mail 
was forwarded to him and, as such, he never received the 
notification letters from the VA regarding his overpayment.  
The veteran stated that as soon as he was released from 
prison in January 2005, he received notice of his overpayment 
and immediately filed for a waiver.     


III.  Analysis

VA regulations provide that if any individual to or for whom 
pension is being paid under a public or private law 
administered by VA is imprisoned in a Federal, State or local 
penal institution as the result of conviction of a felony or 
misdemeanor, such pension payments will be discontinued 
effective on the 61st day of imprisonment following 
conviction.  The payee will be informed of his or her rights 
and the rights of dependents to payments while he or she is 
imprisoned as well as the conditions under which payments to 
him or to her may be resumed on his or her release from 
imprisonment.  38 C.F.R. § 3.666 (2008). 

A request for waiver of indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2008).

The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in receipt of the notification of indebtedness beyond 
the time customarily required for mailing. 38 C.F.R. § 
1.963(b)(2).  If the delay in the receipt of the notice of 
indebtedness is substantiated, the 180-day period is computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  Id.  

In substance, the veteran argues that he was precluded from 
filing a timely request for waiver of recovery of an 
overpayment of VA compensation benefits under the provisions 
of 38 U.S.C.A § 5302, because the nonreceipt of the notice of 
the overpayment was beyond his control.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is at least in equipoise and the claim will be granted.

Throughout this appeal, the RO has primarily used the street 
address on [redacted] Street as the veteran's official residential 
address.  However, there have been times when the RO used the 
street address on [redacted] as the veteran's address, such 
as when they notified the veteran in a June 1999 letter that 
his claim for entitlement to nonservice-connected disability 
pension benefits had been granted.  Due to the veteran's 
testimony at the October 2008 Travel Board hearing, the Board 
has learned that the street address on [redacted] Street is the 
residence of the veteran's aunt, and the street address on 
[redacted] is where the veteran lived prior to his 
incarceration, with his girlfriend at that time.  

In this case, the record is clear that the veteran's 
application for waiver of recovery of the overpayment was not 
received within 180 days after the original notification was 
sent to his official residential address on [redacted] Street.  
Hence, at issue is whether there was a delay in the receipt 
by the veteran of notification of the overpayment due to 
fault of the VA, postal authorities, or due to circumstances 
beyond the control of the veteran.  38 C.F.R. § 1.963(b).  
Regarding whether there was a delay due to fault of the VA, 
there is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice 
to the last address of record for the presumption to attach).  
This presumption of regularity in the administrative process 
may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).

In the October 2008 Travel Board hearing, the veteran 
testified that after he was incarcerated in June 2000, he 
granted power of attorney to his aunt who lived at the street 
address on [redacted] Street.  As the RO mailed the September 2003 
notice of overpayment to the street address on [redacted] Street, 
and it was not returned as undeliverable, it is presumed that 
the veteran's aunt received the notice.  However, the 
question remains as to whether the street address on [redacted] 
Street was the veteran's last address of record, which is 
required for the presumption of regularity to attach and it 
be presumed that the veteran received the notification.

In this regard, the Board notes that on September 16, 2003, 
the RO received VA and SSA Prisoner Computer Match forms in 
which it was indicated that the veteran was incarcerated at 
the Tarrant County Jail on June [redacted], 2000, and incarcerated at 
the Sayles Substance Abuse prison on January [redacted], 2001.  
Addresses of the aforementioned penal institutions were 
provided.  In addition, no date of actual release was noted 
for either institution.  Thus, it is clear that as of 
September 2003, the RO was aware that the veteran was still 
incarcerated, and that they had the address of the penal 
institution where he was incarcerated.  Although there was no 
direction to the RO that the RO begin using this new address 
to send correspondence, it cannot be said that the RO did not 
have a new "address of record" for the veteran.  Therefore, 
the Board finds that the presumption of regularity does not 
attach in this circumstance as it is not clear from the 
record that the RO sent the notification of overpayment to 
the veteran's last address of record.       

The Board also finds that there was a delay in the receipt of 
notification of the overpayment by the veteran due to 
circumstances beyond the veteran's control.  38 C.F.R. § 
1.963(b).  In this regard, the Board recognizes that the 
veteran has testified that after his incarceration, he gave 
power of attorney to his aunt so that she could handle his 
mail.  All mail that was not related to the house on [redacted] 
[redacted] was to be sent to his aunt who lived on [redacted] Street.  
The Board notes that no power of attorney form is of record.  
However, the RO was apparently notified at some point of the 
[redacted] Street address because beginning with the June 2003 
letter notifying the veteran of the proposed termination of 
his disability pension benefits, the RO started to use the 
[redacted] Street address for correspondence with the veteran.  
Thus, the original September 2003 letter informing the 
veteran of the overpayment was sent to the [redacted] Street 
address.  The veteran has also testified that because his 
aunt did not forward his mail, he never received the original 
notification letter from the VA regarding his overpayment, or 
any other subsequent letters until his release from prison in 
January 2005.  He has reported that as soon as he was 
released from prison, he was made aware of his overpayment 
and immediately filed for a waiver.   

In the instant case, there is no evidence from the veteran's 
aunt regarding whether she had power of attorney while the 
veteran was incarcerated, or whether she forwarded his mail.  
In the October 2008 Travel Board hearing, the veteran 
testified that his aunt was old and frail, and that she no 
longer lived at the house on [redacted] Street.  According to the 
veteran, his aunt's son currently lived at the [redacted] Street 
house.  However, the evidence of record essentially supports 
the veteran's allegation that his aunt never forwarded his 
mail.  The evidence shows that within three days from the 
veteran's release from incarceration on January [redacted], 2005, he 
filed his request for waiver of his debt in the amount of 
$28,761.46.  Thus, given how quickly the veteran filed his 
waiver request after his release from prison, it seems 
reasonable to assume that if he had known about the 
overpayment while he was incarcerated, he would have filed at 
such time.  Therefore, in light of the above and the fact 
that there is no evidence to contradict the veteran's 
testimony, the Board has given the veteran the benefit of the 
doubt and finds his testimony to be credible that his aunt 
did not forward his mail.  As such, the Board also finds the 
veteran's testimony credible that because his aunt did not 
forward his mail, he never received the original September 
2003 notification.  The act of the veteran's aunt forwarding 
his mail to him in prison was an intermediate step that was 
outside of the control of the veteran.  Accordingly, there 
was a delay in the receipt of notification of the overpayment 
by the veteran due to circumstances beyond the veteran's 
control.  38 C.F.R. § 1.963(b).   

As a final matter, the Board notes that the duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement, as such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  38 U.S.C.A. § 5107(a) (West 
2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton 
v. Brown, 8 Vet. App. 185, 191 (1995).  In this regard, the 
Board observes that at the time the veteran's overpayment was 
discovered in September 2003, the RO was aware that the 
veteran was incarcerated.  In addition, the RO had the 
address of the penal institution where the veteran was 
incarcerated.  Nevertheless, the RO never sent a notification 
letter to the veteran at the correctional facility where he 
was housed.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding any 
point, such doubt will be resolved in favor of the claimant.  
By reasonable doubt is meant one that exists because there is 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Accordingly, given the evidence, and affording the veteran 
all reasonable doubt, the Board concludes that the veteran 
did not receive notification of the creation of the 
overpayment due to circumstances beyond his control.  38 
C.F.R. § 1.963(b)(2) (2008).  Further, once the veteran 
received actual notification, he filed a timely request for 
waiver within the 180 day period.  Hence, the appeal is 
granted as per this issue.


ORDER

As the veteran's request for waiver of recovery of the 
overpayment was timely filed, the appeal is granted to this 
extent and to this extent only.  








REMAND

In light of the foregoing decision, it is now incumbent upon 
the appropriate agency of original jurisdiction to determine 
whether a waiver should be granted in accordance with 38 
U.S.C.A. § 5302 (West 2002 & Supp. 2007) and 38 C.F.R. §§ 
1.963, 1.965 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be provided the 
opportunity to provide a current financial 
status report (VA Form 4- 5655) since his 
current financial status would be 
significant to the element of financial 
hardship.

2.  When the above development has been 
completed, the veteran's request for a 
waiver should be adjudicated.  If the 
veteran's request is denied, he should be 
given his appellate rights and the 
opportunity to appeal.  If an appeal is 
perfected, the veteran's case should be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


